In face of the testimony of plaintiff’s witnesses, and the evidence of common usage to guard and inclose such vertical shafting for a height of eight feet, the court cannot )say, as against the jury’s verdict, that this shafting was properly guarded within the statute. * Plaintiff’s contributory fault having been properly left to the jury, their verdict should not be set aside as against the weight of evidence. In view of plaintiff’s severe sufferings, and her serious and lasting injuries, with permanent disfigurement, we are not disposed to reduce the verdict of $20,000. The judgment and order are, therefore, unanimously affirmed, with costs. Present—Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ.

'See Labor Law (Consol. Laws, chap. 31; Laws of 1909, chap. 36), §81, as amd. by Laws of 1910, chap. 106. Since amd. by Laws of 1913, chap. 286.— [Rep.